Exhibit 21.1 DOMESTIC SUBSIDIARIES American Shale Oil Corporation (DE) AmericanShaleOil,LLC(DE), AssumedNameinTX: AMSO, LLC AMSO Holdings I, Inc. (DE) AMSO Holdings, LLC (DE) Genie Energy International Corporation (DE) Genie Oiland Gas, Inc. (DE) IDT Energy, Inc. (DE) North American Energy, Inc. (DE) Virtual Power Hedging, LLC (DE) FOREIGN SUBSIDIARIES Name CountryofFormation Genie Dutch Holdings B.V. Netherlands Genie Energie B.V. Netherlands Genie Energy International (Genie Energy International is a registered trade name) Netherlands Israel Energy Initiatives Ltd. Israel T.C.T. Thermal Cleaning Technologies Ltd. Israel
